Brannen, Judge,
concurring specially.
If the provision requiring resignation during a term in order to retain retirement benefits violates the six-year term provision of Georgia Constitution, Art. VI, Sec. VII, Par. I, the provision which limits term of service to the end of the term in which a judge reaches age 70 definitely does not violate the Constitution. Therefore, if the provision requiring age 75 retirement is stricken, as requested, appellants have already forfeited their retirement benefits since they have served beyond the term in which they reached age 70. Appellants must rely on the validity of the provision allowing service to 75 in order to maintain their claim to retirement benefits.
I would hold that there has been a valid, written waiver of any objection to the age 75 provision, its constitutionality may not be challenged and this provision allows appellants to serve until age 75 and still retain their retirement benefits.